Title: To Benjamin Franklin from James Parker, 17 June 1768
From: Parker, James
To: Franklin, Benjamin


Honoured Sir
New-York, June 17 1768
Yours of April 16, with Mr. Strahan’s Memorandum about Holt, I received per Packet. It is a bad Stroke for me, as I never had or received the Books, that I have been made to pay for, and shall never have any other Satisfaction for them. But I will not complain any more: I have now been sufficiently used to such Matters.
It is possible, by the Time you receive this, that my Son may be arrived in England. Had he attempted to sow his Wild Oats while single, I think it would not have been much Concern to any, but as it is, it must give some. He will probably wait on you, but I cannot ask you to do him any Kindness more than you would a Stranger in the like Case. If any Thing can preserve him from Utter Ruin, it is all I wish for: I think he can work if he will, and if he can get any, and won’t do it, he must Starve.

I heard you were on the Return, if so, I wish you a pleasant Passage home. I have nothing more agreeable. We all send our Compliments, whilst I am Your most obliged Servant
James Parker
 
Addressed: For / Dr Benjamin Franklin / Craven Street / London